Citation Nr: 1515284	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-36 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for depression, not otherwise specified (NOS) from April 16, 2009 to January 3, 2013, and to a disability rating in excess of 70 percent beginning January 3, 2013.

2.  Entitlement to a disability rating in excess of 20 percent for compression fracture of T-12 and L-1.

3.  Entitlement to service connection for neuropathy of the lower extremities, claimed as a nerve disorder as secondary to the service-connection disability of compression fracture of T-12 and L-1.

4.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to January 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to April 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to service connection for depression, NOS, continued a 20 percent disability rating for compression fracture of T-12 and L-1, and denied entitlement to service connection for neuropathy of the lower extremities, claimed as a nerve disorder as secondary to the service-connection disability of compression fracture of T-12 and L-1.

The Veteran testified before the undersigned Veterans Law Judge in a hearing via videoconference in February 2015.  A transcript of the hearing has been associated with the record.

In a May 2013 decision, the RO granted entitlement to TDIU effective January 3, 2013.   The Board notes that the Veteran filed his claim for TDIU in May 2011. However, the Court has held that entitlement to TDIU is an element of all appeals of increased rating claims. Rice v. Shinseki, 22 Vet. App. 447 (2009). As such, in this case, the TDIU claim is part of the claim for a higher initial rating for the Veteran's service-connected psychiatric disability.  The appeals period for this disability began on April 16, 2009.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating in excess of 20 percent for compression fracture of T-12 and L-1, entitlement to service connection for neuropathy of the lower extremities, claimed as a nerve disorder as secondary to the service-connection disability of compression fracture of T-12 and L-1, and entitlement to TDIU prior to January 3, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period April 16, 2009 to January 3, 2013, depression, NOS, was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; it was not manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

2.  For the period beginning January 3, 2013, depression, NOS, was not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  For the period April 16, 2009 to January 3, 2013, the criteria for 50 percent disability rating for depression, NOS have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014). 

2.  For the period beginning January 3, 2013, the criteria for a disability rating in excess of 70 percent for depression, NOS, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service private medical records and VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was provided with VA examinations in November 2009, January 2013, and August 2014.  The Board finds that the VA opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge identified the issues on appeal, and inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for these disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.  Id.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); and that there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Veteran is service-connected for depression, NOS associated with compression fracture of T12 and L1 under Diagnostic Code 9434.  He has been assigned a 30 percent disability rating for the time period from April 16, 2009 until January 3, 2013, when he was assigned a 70 percent disability rating. 

The Board notes that the Veteran has had several diagnosed psychiatric disorders during the appeals period, including personality disorders.  In the event that it is not possible to separate the effects or symptomatology of the service-connected condition and the nonservice-connected condition, VA regulations at 38 C.F.R. § 3.102, require that reasonable doubt on any issue be resolved in the appellant's favor and clearly dictate that such signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, in this case, the Board will consider his psychiatric symptoms to be service-connected, unless otherwise noted by a medical examiner.

Background and analysis - April 16, 2009 until January 2, 2013

The Veteran was provided with a VA examination in November 2009.  At that time, he reported insomnia, nightmares, panic and depression.  He indicated that he had insomnia three nights per week and that it was helped by medication.  Panic attacks reportedly occurred twice weekly and were rated as a "10" on a scale or "0-10". His nightmares concerned the Veteran or a family member being in danger. The examiner noted that the Veteran claimed to have paranoid thoughts about people flying by in a helicopter.  He reported that such thoughts occur three to four times per week.  Several times, the Veteran asked whether his experience was "normal." He stated that he managed these thoughts with an ability to "redirect" himself. 
The examiner noted that these experiences, along with his treatment, raised a question of psychosis.  The examiner found a clinical picture showing a myriad of symptoms from a variety of disorders (dysthymic disorder, major depression, generalized anxiety, obsessive compulsive disorder, mania, paranoid personality, somatic preoccupation and unverified psychotic symptoms) emerged.   The Veteran claimed thoughts regarding alien space travel, visual illusions and other irrational thoughts which were difficult to understand in the context of his history, according to the examiner.  They could be a manifestation of some type hypnogogic experience but the examiner found that, given the history, it would be purely speculative to conclude that these psychotic symptoms are due to anything else thing other than an artifact of the evaluation.  There was evidence of preexisting character vulnerability which has made coping with his depression very difficult.

At the examination, the Veteran was open, talkative, and cooperative with the examiner.  He was alert, oriented and his speech was clear, coherent and relevant.  His thought process had no tangentiality, loose associations; however, the examiner found that his thought content was bizarre, paranoid, obsessive and somatically preoccupied.  He displayed a full range of affect, and no panic symptoms were observed during the session. The Veteran reported significant depressive symptoms three times weekly and that he slept only four to five hours nightly.   The Veteran stated he had experienced auditory and visual abnormalities "quite a bit . . . I have heard noises . . . like doors closing, things breaking. . . I have a fear of space aliens coming in to the house getting my wife and kids and I see them at the foot of my bed sometimes. I can't sleep on my side because I fear that they will try to put things into my head."  However, the examiner noted that there was no evidence of visual or auditory hallucinations during the interview.

The examiner found that his mental status exam suggested symptoms of depression, anxiety, a history of perceptual abnormalities, obsessional thinking and some bizarre ideation. Since his visual illusions occur primarily around somnolence, it is likely that these are hypnogogic phenomena versus actual hallucinations.  The examiner diagnosed depression, NOS, and indicated that the Veteran was given this diagnosis due to the presence of symptoms from a number of syndromes including generalized anxiety, depression, dysthymia, somatic preoccupation, compulsiveness, rumination and mood swings.   The examiner noted that it was difficult to integrate his bizarre ideation diagnostically without additional evaluation.  He was assigned a GAF of 55.

VA medical records reflecting treatment throughout this period show that in general the Veteran was appropriately dressed, cooperative and polite, with good eye contact, and normal psychomotor activity.  His speech was at a normal rate, appropriate volume, and normal intonation.  He was alert with no deficits noted. His affect was normal and he had no delusions or hallucinations.  He was coherent, logical, and goal directed, with no circumstantiality or tangentiality, flight of ideas, loose associations, or ideas of reference.  His insight and judgement were generally good and sometimes fair.  He was at no risk for suicide or homicide.  At times he was noted to be anxious.

VA medical records show that in April 2009 the Veteran reported that his relationship with his wife was going well and that they were more settled.  He reported no thoughts of suicide or wanting to die, but had feelings of hopelessness and helplessness.  Medication was helping, and he reported coping in different ways of handling things. The Veteran was sleeping better at night.  

The Veteran was assigned GAF scores of 60 in August 2009 and April 2010, and 64 in May 2010.

During this timeframe, the Veteran reported that his sleep had improved with medication.  He endorsed ongoing depression and irritability, which caused difficulties in his relationships.  

Overall, the Board finds that the Veteran's service-connected psychiatric disorder warrants a 50 percent disability rating for the time period from April 16, 2009 until January 2, 2013.  Based on the evidence of record, the Veteran has experienced reduced reliability and productivity due to the symptoms of his psychiatric disorder.  During this time period, he has reported panic attacks more than once a week, and significant depressive symptoms three times weekly.  He has also reported ongoing irritability resulting in difficulty establishing and maintaining effective work and social relationships.  His GAF scores are supportive of this finding, mostly representing moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

While the Veteran meets the criteria for a 50 percent disability rating for this time period, the Board finds that a 70 percent disability rating is not warranted.  While the Veteran has reported paranoia and hallucinations, the examiners have found that these were likely an "artifact of the examination" and that, as these occurred at a time when the Veteran was falling asleep, that they were related to somnolence.  The Veteran's service-connected psychiatric disability has not resulted in deficiencies in most areas, such as work, school, family relations, judgement, thinking or mood.  Significantly, the evidence has not shown that the Veteran has had suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  

In addition, the Veteran's GAF scores do not support a finding that the Veteran meets the criteria for a higher rating.  His scores have shown only moderate symptoms.  As such, a 70 percent disability rating is not warranted.

Background and analysis - 70 percent as of January 3, 2013

The Veteran was provided with a VA examination in January 2013.  The Veteran reported a stable mood, but that he had depressive episodes more than twice a week for short periods of time. He indicated that he could not find pleasure in things.  He was casually dressed, appeared his stated age, cooperated fully, and maintained good eye contact. Veteran's speech was often rambling and irrelevant but he could be redirected to answer questions. Veteran reported that he is still married to his wife and lives with her and their children.  Other family members are no longer in the home.  The Veteran reported that he was limited as to where he can go socially or in running errands because he has difficulties controlling his urine. He indicated that he was taking yoga classes (meditation mostly) through school and enjoys art and painting.  The examiner found that the Veteran's symptoms are moderate and the impairments in occupational and social functioning, overall, are also moderate but because the Veteran was unable to work at this time, the GAF score is 50, in the higher reaches of a severe rating, is given.  The Veteran indicated that his back had gotten worse over the years, and that he could no longer hold a job due to his psych disability and back disability.  The examiner notes that the Veteran's strong personality features would  include unstable and intense interpersonal relationships, impulsivity, affective instability due to a marked reactivity of mood, and inappropriate and intense anger and difficulty controlling anger at times, transient, stress-related paranoid ideation or unusual experiences, a proclivity toward being excessively dependent on others, an excess focus on somatic complaints, and some rigidness and stubbornness, all of which complicate the depressive symptomatology.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran was provided with a VA examination in August 2014.  The examiner found that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that since the time of his last C&P examination he has remained married.  He reported some friction and stress with his extended family.  He had distanced himself from some members of his family, which had been helpful in decreasing negative impact on his mental health. The Veteran additionally reported difficulties with his 21 year-old son, specifically "trying to figure out how to raise him" given his son is an adult at this point. In terms of occupational history he indicated that he has been unemployed since 2009 related to physical limitations associated with back problems and associated leg sensory symptoms, i.e. numbness.  The Veteran communicated that unemployment has had an impact on him such as through loss of self-esteem when his wife became the primary provider for the family, although Veteran is still a major contributor via service connection monies. The Veteran reported no significant changes in family mental health history since his last exam. The Veteran indicated that his main issues have been anger/temper problems connected with mood.  He stated that the last incident was about three months prior to the examination and that it was related to family conflicts/problems. In addition to anger issues associated with family stress the Veteran described tendency for "obsessiveness", again related to family issues. He stated that since the last time he was seen for an examination he has experienced desire for self-isolation at times, although he noted this could also be therapeutic (e.g. taking meditative walks as part of his psychotherapy).  Regarding treatment the Veteran indicated that he continues to participate in psychotherapy and medication management.  He stated that "counselling has been helping" and spoke very highly of his treatment with current psychotherapist, calling him a "phenomenal therapist" and stating that when he experiences distressful thoughts or emotions he can "right away think of what to do" from his work in therapy.  

It was noted that the Veteran was casually-dressed with appropriate hygiene/grooming and appeared around the reported age; he carried with him a cup of coffee and small bag of personal items which he held throughout the interview. He demonstrated a largely casual/relaxed affect, although mildly nervous at times as he detailed history/concerns, and mood appeared largely euthymic; he was polite and pleasant throughout the evaluation.  Speech was intelligible with mildly rapid rate, again as he detailed aspects of history. Language content was logical/coherent and without evidence of active thought disorder. He reported no frank current psychotic disturbances (i.e. hallucinations or delusions) and no manic episodes. Motor movements were grossly unremarkable.  

The examiner opined that the Veteran's current level of disability had remained the same since his last examination, with continuation of depression-related anger, rumination and other issues, with a need for continued care via medication management and psychotherapy. There were some reports of temporary interim worsening, such as associated with the Veteran's history of coping with cancer diagnosis and treatment, although the Veteran indicated that he actually developed greater appreciation of life through the experience. He noted loss of his brother has impacted him as well, although then explained that he has adjusted to that stressor for the most part by this time. Other issues such as related to family stressors appear to produce effects only around time such occasional incidents occur; in any case, he attributed much of this family stress to the behavior of others, rather than implicating an impact of his own mental health condition, e.g. reported enmity between his wife and sister, his son's personal attitude independent of the Veteran, etc. 

Additionally, the Veteran credits the effectiveness of his psychiatric and psychotherapy treatment in maintaining stability, including in coping with interim family stressors, which does not support a picture of worsening but rather one of stability under treatment. The Veteran did note history of some increased symptoms related to his unemployed status and diminished social role; however, he also related that he made efforts to adjust that have been effective, such as re-framing his role within the household as an important contributor, taking up an activity that he reportedly finds to be engaging and mood-enhancing. Taken together the sum of these findings does not lead to any clear picture of  marked recovery (e.g. ability to get off psychiatric medications and conclude psychotherapy) or worsening in terms of his psychiatric symptoms. The Veteran also noted that, in terms of occupational impact, it is his primarily his physical limitations due to back strain and associated medical issues that have rendered him unemployable in his area of skill and experience.

The Board finds that the Veteran's service-connected psychiatric disability does not warrant a higher disability rating for the period beginning January 3, 2013.  The evidence does not support a finding that the Veteran is totally socially and occupationally impaired.  While his relationships are strained at times, he has been able to remain married and have relationships with family members as he sees fit.  In addition, the Veteran has been able to attend yoga classes and has apparently benefitted from therapy.  While he has been unable to work, this has been attributed not only to his psychiatric disability, but to his service-connected back disability as well.  

Significantly, the evidence has not shown that the Veteran's symptoms have included gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, such as to warrant a 100 percent disability rating.  

As such, the preponderance of evidence is against the finding that the Veteran's psychiatric disability meets the criteria for a higher rating, beginning January 3, 2013.  38 U.S.C.A. § 5107.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected psychiatric disability is manifested by signs and symptoms, and their resulting impairment, that are contemplated by the rating schedule.  The Board finds that there is nothing exceptional or unusual about the Veteran's psychiatric disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his psychiatric disability alone has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

An initial disability rating of 50 percent is granted for depression, NOS, from April 16, 2009 through January 2, 2013, subject to governing criteria applicable to the payment of monetary benefits.

An initial disability rating in excess of 70 percent beginning January 3, 2013 for depression, NOS prior to January 3, 2013 is denied.


REMAND

The Veteran is service-connected for a compression fracture at T-12 and L-1.   He has asserted that he had peripheral neuropathy in his lower extremities as a result of his service-connected lumbar spine disability.  At his hearing, his representative noted that the Veteran was service-connected for T12-L1, and that the VA had determined that he had peripheral neuropathy of the lower extremities associated with the nerves coming from the L5 vertebra.  He has contended that it should be made clear whether there is any relationship between his service-connected compression fracture at T12 and Ll and the neurological disorders in his lower extremities.

The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b).   The examiner did not opine as to whether the Veteran's service-connected spine disability aggravated his peripheral neuropathy or the disability in his lumbar spine.  
 
The Board finds that an opinion should be obtained as to whether the Veteran's service-connected compression fracture of T-12 and L-1 has aggravated his neurological abnormalities in his lower extremities.  As such, on examination, the Veteran should be provided with a VA examination to determine whether his neurological abnormalities in his lower extremities are secondary to his service-connected compression fracture of T-12 and L-1.

The Board notes that the most recent medical records showing treatment for the Veteran's service-connected spine disability are from May 2013.  As such, any current VA medical records should be associated with the record.

The Veteran has contended that he has been unable to work due to his service-connected disabilities since 2009. VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following 'substantially gainful employment' consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 
\
The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.' Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

The RO granted entitlement to TDIU as of January 3, 2013, when the Veteran met the percentage requirements set out under 38 C.F.R. § 4.16(a). 

However, when a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b). Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability. 38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b). 

As such, after adjudicating the Veteran's claims for an entitlement to a disability rating in excess of 20 percent for compression fracture of T-12 and L-1 and entitlement to service connection for neuropathy of the lower extremities, claimed as a nerve disorder as secondary to the service-connection disability of compression fracture of T-12 and L-1, readjudicate the Veteran's TDIU claim. The claim should be forwarded for any part of the appeals period for which the Veteran does not meet the percentage requirements under 38 C.F.R. § 4.16(a), for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment from the VA since May 2013 and associated these with the record.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected spine disability, and whether his service-connected spine disability has caused or aggravated neurological abnormalities of his lower extremities.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

I) The examiner should determine the current severity of disability due to the Veteran's  service-connected spine disability.  Range motion measurements should be 
reported in degrees.  The examiner should determine whether the spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

II) The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current neurological abnormalities in his lower extremities have been caused (in whole or in part) or aggravated (have undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected spine disability.

If the Veteran's current neurological abnormalities in his lower extremities have been aggravated by his service-connected spine disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


